NUMBER 13-13-00240-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


BRANDI RENEE DAY D/B/A
DESIGNER SECRETS,                                                       Appellant,

                                         v.

LARRY SMITH AND
DIANA SMITH,                                                            Appellees.


              On appeal from the County Court at Law No. 7
                       of Hidalgo County, Texas.



                        ORDER ON ABATEMENT
                Before Justices Rodriguez, Garza, and Perkes
                              Order Per Curiam

      This cause is before the Court on appellant’s motion to abate. This appeal was

abated by this Court on July 31, 2013, and the parties were ordered to mediation. The

case was reinstated on December 10, 2013 and on December 27, 2013 this Court was
advised that the case had settled and that documents to effectuate the final settlement

were being prepared.

       Appellant has now filed a motion to abate, informing this Court that after mediation,

a settlement agreement was executed by the parties, but that appellees have failed to

comply with the settlement agreement. Appellant’s motion states that he has filed a

separate suit seeking enforcement of the mediation agreement. The motion contains a

certificate of conference stating that appellant corresponded with counsel for appellees

but does not know if they are opposed to the motion. No response has been filed to

appellant’s motion to abate.

       Under these circumstances, we conclude that the parties and this Court should not

be required to expend resources on an appeal that may be rendered moot. See Mantas

v. Fifth Court of Appeals, 925 S.W.2d 656, 659 (Tex. 1996) (orig. proceeding) (holding

that court of appeals abused its discretion in refusing to abate appeal pending resolution

of suit to enforce settlement agreement).         Accordingly, the appellant’s motion is

GRANTED, and the appeal is ABATED pending further order of this Court. Id. On or

before June 26, 2014, the parties shall notify the Court of the status of the pending suit to

enforce settlement agreement. The parties shall promptly notify this Court when the

enforcement suit is finally resolved.

       It is so ordered.

                                                  PER CURIAM

Delivered and filed the
14th day of March, 2014.



                                             2